DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Reyman in view of Petkov and Meadows does not disclose the features of in response to determining the seismic activity exceeds the seismic threshold, starting a predetermined event time period, transmitting, at the event reporting rate and to the external device, communications indicating the measured resource flow. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Reyman in view of Petkov and Meadows clearly teaches the same concept as presented by the claims. During my interview with the Attorney of record, Examiner explains that the term “predetermined event time period” is technically equivalent to the previous term “event time period”, and the Attorney of record agreed with the provided explanation. Therefore, Reyman discloses the features in response to determining that the seismic activity exceeds the threshold (par[0047] and fig 4:114; par[0058]: Step 112 is a decision point in which microprocessor 22 determines whether a predetermined level of vibration has occurred. If such a vibration has occurred, microprocessor 22 moves to step 114), adjusting the reporting rate to an event reporting rate, and starting an predetermined event time period (fig 4:10&114; par[0058]: At step 110, the data collected in step 4 are stored in memory 30 as an average flow OVER one minute technically equivalent to the default reporting rate. At step 114, microprocessor 22 reexamines the average flow of gas for ONE minute after the vibration occurred technically equivalent to the event reporting rate); and during the predetermined event time period, transmitting communications indicating the measured resource flow (FIG 4:118, par[0029], [0032], [0058]: At step 116, as in step 110, flow rate data is stored in memory 30 as an average flow. At step 118, microprocessor 22 compares the flow rate before and a period of time after the vibration.  If there is no such change in flow, microprocessor 22 returns to step 104. If it is not an emergency, at step 306, the meter transmits all average hour-by-hour data accumulated for each day of the week since the last transmission and the maximum one time peak voltage usage). Within the same field of endeavor, Petkov discloses the method comprising: the reporting rate indicates a time interval for communicating with an external device (fig 3:ZA, par[0043]: The consumption measuring devices 1 each contain a communication module 1a having an antenna 1b for transmitting and receiving information 3, for instance information such as consumption data or program data. FIG. 3 shows a sequence for transmitting information 3 between a measuring unit and a central unit 2 according to the prior art. In this case, the information 3 is conveyed repeatedly at specific time intervals ZA.); transmitting, at the default reporting rate and to the external device (par[0043]: the information 3 is conveyed repeatedly at specific time intervals ZA ); adjusting the reporting rate to an event reporting rate that is different than the default reporting rate (fig 4: ZA’, parp0044]: in FIG. 4, reduces the time intervals ZA as a result of a first trigger event EA1 technically equivalent to the event reporting rate occurring between the repeat transmissions of the information 3, so that a plurality of information transmissions per unit of time are performed in contrast with the normal transmit mode); and during the event time period, transmitting, at the event reporting rate and to the external device, communications indicating the measured resource flow(fig 4: ZA’, parp0044]: in FIG. 4, reduces the time intervals ZA as a result of a first trigger event EA1 technically equivalent to the event reporting rate occurring between the repeat transmissions of the information 3, so that a plurality of information transmissions per unit of time are performed in contrast with the normal transmit mode).

In response to Applicant’s arguments that Reyman in view of Petkov and Meadows does not disclose the features of in response to identifying, from the additional measurement of movement, an additional seismic event, setting the predetermined event time period as expired and resetting the reporting rate to the default reporting rate. Examiner respectfully disagrees. Since the term “predetermined event time period” is technically equivalent to the previous term “event time period”, Reyman discloses the features in response to identifying, from the additional measurement of movement, an additional seismic event, setting the predetermined event time period as expired and resetting the reporting rate to the default reporting rate (Reyman fig 4:118&104, par[0058]: At step 118, microprocessor 22 compares the flow rate before and a period of time after the vibration.  If there is no such change in flow, microprocessor 22 returns to step 104. At step 104, microprocessor 22 resets the parameters of microprocessor 22. For example, one parameter would likely be average flow registers).

Therefore, Examiner maintains his rejection.

/AMINE BENLAGSIR/              Primary Examiner, Art Unit 2685